United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Sam Dexter, MO, Employer
)
___________________________________________ )
K.P., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2329
Issued: June 29, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2009 appellant filed a timely appeal from an August 28, 2009 decision
of the Office of Workers’ Compensation Programs affirming a March 12, 2009 decision denying
her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
issues in this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
back condition in the performance of duty.
FACTUAL HISTORY
On November 29, 2008 appellant, then a 50-year-old rural letter carrier, filed an
occupational disease claim alleging that she sustained a pinched nerve in her low back and a

possible L4-5 herniated disc as a result of twisting and turning while in the performance of duty.1
She became aware of her lumbar condition in 2003 and realized it was caused by her federal
employment in November 2008. Appellant did not stop work.
By letters dated December 18, 2008, the Office advised appellant and the employing
establishment that additional factual and medical evidence was needed.
In a November 7, 2008 report, Dr. Franklin Hayward, a Board-certified neurosurgeon and
osteopath, noted that appellant was being treated for cervical pain and paresthesias. He also
noted that she presented with right leg pain, which was present since 2001. Dr. Hayward stated
that appellant’s leg was worse while working as she had to sit in an awkward position in a truck
and bend and twist to distribute mail. Appellant attributed her pain to her work and noticed an
improvement when she was off work for a few weeks. Dr. Hayward recommended a
microdiscectomy, lumbar laminectomy at L4-5 on the right. He stated that “it is reasonable that
her work could have caused this or at least exacerbated her complaint being as [appellant’s] pain
is made worse while at work and [she] noticed an improvement in her pain since being off
work.” In a December 16, 2008 report, Dr. Hayward opined that he was “unsure” of the
causality of a disc herniation at L4-5; however, it appeared that appellant’s condition was “being
aggravated by the continuous bending and twisting at her workplace.” In a December 20, 2008
report, he reviewed a magnetic resonance imaging (MRI) scan that showed disc desiccation at
L4-5 and L5-S1. He explained that appellant did not wish to undergo a surgery as her pain had
improved.
A December 30, 2008 lumbar MRI scan, read by Dr. Vernon W. Barrow, a Boardcertified diagnostic radiologist, revealed a mild broad based disc bulge at L4-5 and L5-S1.
In a statement dated December 30, 2008, appellant noted that her back and leg pain was
worse after unloading, bending and stooping. Her physician advised that staying in a bent
position “probably caused my back to flair up.” Appellant performed limited duties that
included intermittent walking, standing, sitting and lifting no more than 15 pounds. She stated
that her physician advised her that her back condition was likely due to her duties which included
driving and sitting in her mail truck for 28 years.
In a statement dated January 12, 2009, Kelly Miesner, an employing establishment health
and resource management specialist, controverted the claim. She noted that appellant worked
with horses and had participated in competitive barrel racing for years. Ms. Miesner advised that
appellant qualified for the National Barrel Horse Association (NBHA) World Championships as
recently as 2007. She noted that appellant did not address her outside hobbies. Ms. Miesner
stated that appellant had not performed her rural carrier duties since May 23, 2008. She enclosed
a copy of a qualifying sheet for the NBHA World Championships, which revealed that appellant
was listed as being qualified for an open slot. In an undated statement, Michael Pullam, the
postmaster, noted that appellant had an accident earlier in the year, which was not witnessed and
that she rode horses and was a competitive barrel racer.
1

Appellant has a prior accepted claim for a May 23, 2008 employment injury. The Office accepted the claim for
concussion without coma, sprain of the knee and leg, tear of the medial meniscus and cervical disc displacement
(herniated disc). No. xxxxxx166. This other claim is not presently before the Board.

2

By decision dated March 12, 2009, the Office denied appellant’s claim. It found that the
medical evidence did not establish that her claimed back condition was related to the established
work activities.
Appellant requested a hearing that was held on June 5, 2009. In a May 26, 2009
statement, she detailed her experiences with her horses and barrel racing. Appellant explained
that, at most, she lifted a three-pound coffee can to put grain in to feed the horses, they were selfwatered and that hired hands delivered hay. She would have to cut the wire from around the bale
and take a couple flakes of hay at a time. Appellant explained that her barrel racing activities
were purely leisure and not physically stressful. On July 26, 2004 Dr. Neal Garner, a Boardcertified family practitioner and osteopath, noted that appellant related that she “ends up having
to sit in some crazy positions at her work and she states that in thinking about that that there may
be some relationship there.” Dr. Garner determined that she had probable sciatica along the right
leg and hip.
In a June 30, 2009 letter, the employing establishment again controverted the claim. On
August 6, 2009 appellant reiterated that she engaged in bending and twisting at work.
In an August 28, 2009 decision, an Office hearing representative affirmed the Office’s
March 12, 2009 decision. She found that the medical evidence was not sufficient to establish the
claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
The evidence establishes that appellant has a broad-based disc bulge at L4-5 and L5-S1
and engaged in twisting and turning activities while in the performance of duty. However, she
did not submit sufficient medical evidence to establish that her lumbar disc condition was caused
or aggravated by the activities she performed in federal employment.
In a July 26, 2004 treatment note, Dr. Garner noted that appellant related a history of
sitting “in some crazy positions at her work and she states that in thinking about that there may
be some relationship there.” He found that she had probable sciatica along the right leg and hip.
Although Dr. Garner noted that appellant believed that there was a relationship between her back
condition and her federal employment, he did not offer an opinion regarding the cause of her
condition. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.6
Dr. Hayward reported a history of right leg pain since 2001. He noted that appellant
advised that her leg became worse while working as she had sat awkwardly in a truck and bend
and twist to distribute mail. Dr. Hayward recommended a microdiscectomy and lumbar
laminectomy at L4-5 on the right. Regarding the issue of causal relation, he opined that “it is
reasonable that her work could have caused this or at least exacerbated her complaint being as
the patient’s pain is made worse while at work and the patient noticed an improvement in her
pain since being off work.” The Board has held that medical opinions stating that there “could
be” a causal relationship are speculative in nature and diminish the probative value of
Dr. Hayward’s opinion.7 Moreover, Dr. Hayward did not provide a medical opinion based on a
full and accurate history of appellant’s work duties and outside activities, including barrel racing.
A claimant must submit a physician’s report that addresses the employment factors identified as
causing the claimed condition and taking these factors into consideration as well as findings
upon examination, states whether the employment injury caused or aggravated the diagnosed
conditions and presents medical rationale in support of his or her opinion.8 The Board notes that
while appellant stated that her barrel horse racing activities were relaxing, Dr. Hayward did not
relate a history of this activity or explain how this would affect her diagnosed low back
5

Id.

6

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009).

7

Id.

8

D.E., 58 ECAB 448 (2007); J.M., 58 ECAB 303 (2007).

4

condition.9 On December 16, 2008 Dr. Hayward stated that he was “unsure” of the causality of a
disc herniation at L4-5; however, it appeared that appellant’s condition was “being aggravated by
the continuous bending and twisting at her workplace.” This opinion on causal relationship is
also speculative and of limited probative value. Dr. Hayward did not adequately explain how
appellant’s modified work duties caused or aggravated her back condition to a reasonable degree
of medical certainty. He did not discuss the reasons how twisting or turning caused or
aggravated the diagnosed L4-5 herniation.
The December 20, 2008 MRI scan from Dr. Barrow reported findings and did not provide
any opinion on the cause of the reported condition. Other medical evidence provided by
appellant also did not address causal relationship.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.10
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.11 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
There is no reasoned medical evidence based on a full and accurate factual history
explaining how appellant’s employment duties caused or aggravated her back condition.
Appellant has not met her burden of proof to establish that she sustained a lumbar condition in
the performance of duty.12
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a back condition causally related to factors of her federal employment.

9

See Cowan Mullins, 8 ECAB 155, 158 (1955) (where the Board held that a medical opinion based on an
incomplete history was insufficient to establish causal relationship).
10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

Id.

12

The Board notes that appellant submitted evidence subsequent to the August 25, 2008 Office decision. The
Board cannot consider this evidence, however, as its review of the case is limited to the evidence of record which
was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 28, 2009 is affirmed.
Issued: June 29, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

